 

Exhibit 10.3

 

Execution Version

 

MOlecular templates, inc.

Common Stock

(par value $0.001 per share)


SALES AGREEMENT


August 7, 2020

 

Cowen and Company, LLC

599 Lexington Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

Molecular Templates, Inc. (the “Company”), confirms its agreement (this
“Agreement”) with Cowen and Company, LLC (“Cowen”), as follows:

1.  Issuance and Sale of Shares.  The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein and any Terms Agreement (defined below), it may issue and sell
to or through Cowen, acting as agent and/or principal, shares (the “Shares”) of
the Company’s common stock, par value $0.001 per share (the “Common Stock”),
having an aggregate offering price of up to $100,000,000.  Notwithstanding
anything to the contrary contained herein, the parties hereto agree that
compliance with the limitation set forth in this Section 1 on the number of
shares of Common Stock issued and sold under this Agreement and any Terms
Agreement shall be the sole responsibility of the Company, and Cowen shall have
no obligation in connection with such compliance.  The issuance and sale of
Common Stock through Cowen will be effected pursuant to the Registration
Statement (as defined below) filed by the Company and after such Registration
Statement has been declared effective by the Securities and Exchange Commission
(the “Commission”), although nothing in this Agreement shall be construed as
requiring the Company to use the Registration Statement (as defined below) to
issue the Common Stock.  

The Company shall file, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3,
including a base prospectus, relating to certain securities, including the
Common Stock, to be issued from time to time by the Company, and which
incorporates by reference documents that the Company has filed or will file in
accordance with the provisions of the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder (collectively, the “Exchange
Act”). The Company has prepared a prospectus specifically relating to the Shares
(the “ATM Prospectus”) to the base prospectus



 

--------------------------------------------------------------------------------

 

included as part of such registration statement, and shall, if necessary,
prepare a prospectus supplement specifically relating to the Shares (the
“Prospectus Supplement”) to the base prospectus included as part of such
registration statement.  The Company shall furnish to Cowen, for use by Cowen,
copies of the prospectus included as part of such registration statement, as
supplemented by the Prospectus Supplement, if any, relating to the
Shares.  Except where the context otherwise requires, such registration
statement, and any post-effective amendment thereto, as amended when it becomes
effective, including all documents filed as part thereof or incorporated by
reference therein, and including any information contained in a Prospectus (as
defined below) subsequently filed with the Commission pursuant to Rule 424(b)
under the Securities Act or deemed to be a part of such registration statement
pursuant to Rule 430B or 462(b) of the Securities Act, or any subsequent
registration statement on Form S-3 filed pursuant to Rule 415(a)(6) under the
Securities Act by the Company to cover any Shares, is herein called the
“Registration Statement.”  The base prospectus, including all documents
incorporated therein by reference, included in the Registration Statement, as it
may be supplemented by the ATM Prospectus and the Prospectus Supplement, if any,
in the form in which such prospectus, ATM Prospectus and/or Prospectus
Supplement have most recently been filed by the Company with the Commission
pursuant to Rule 424(b) under the Securities Act, together with any “issuer free
writing prospectus,” as defined in Rule 433 of the Securities Act regulations
(“Rule 433”), relating to the Shares that (i) is consented to by Cowen
(including any free writing prospectus prepared by the Company solely for use in
connection with the offering contemplated by a particular Terms Agreement),
hereinafter referred to as a “Permitted Free Writing Prospectus,” (ii) is
required to be filed with the Commission by the Company or (iii) is exempt from
filing pursuant to Rule 433(d)(5)(i), in each case in the form filed or required
to be filed with the Commission or, if not required to be filed, in the form
retained in the Company’s records pursuant to Rule 433(g), is herein called the
“Prospectus.” Any reference herein to the Registration Statement, the Prospectus
or any amendment or supplement thereto shall be deemed to refer to and include
the documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to the Electronic Data Gathering Analysis and Retrieval System
(“EDGAR”).

2.  Agency and Principal Transactions.  (a) Each time that the Company wishes to
issue and sell the Shares hereunder through Cowen, acting as agent (each, an
“Agency Transaction”), it will notify Cowen by email notice (or other method
mutually agreed to in writing by the parties) (a “Placement Notice”) containing
the parameters in accordance with which it desires the Shares to be sold, which
shall at a minimum include the number of Shares to be issued, the time period
during which sales are requested to be made, any limitation on the number of
Shares that may be sold in any one Trading Day (as defined in Section 3) and any
minimum price below which sales may not be made, a form of which containing such
minimum sales parameters necessary is attached hereto as Schedule 1.  The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 2 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from Cowen set forth on Schedule 2, as such Schedule 2 may be
amended from time to time. The Placement Notice shall be effective upon receipt
by Cowen unless and until (i) in accordance with the notice



 

--------------------------------------------------------------------------------

 

requirements set forth in Section 4, Cowen declines to accept the terms
contained therein for any reason, in its sole discretion, (ii) the entire amount
of the Shares have been sold, (iii) in accordance with the notice requirements
set forth in Section 4, the Company suspends or terminates the Placement Notice,
(iv) the Company issues a subsequent Placement Notice with parameters
superseding those on the earlier dated Placement Notice, or (v) this Agreement
has been terminated under the provisions of Section 11. The amount of any
discount, commission or other compensation to be paid by the Company to Cowen in
connection with the sale of the Shares shall be calculated in accordance with
the terms set forth in Schedule 3.  It is expressly acknowledged and agreed that
neither the Company nor Cowen will have any obligation whatsoever with respect
to an Agency Transaction or any Shares unless and until the Company delivers a
Placement Notice to Cowen and Cowen does not decline such Placement Notice
pursuant to the terms set forth above, and then only upon the terms specified
therein and herein.  In the event of a conflict between the terms of this
Agreement and the terms of a Placement Notice, the terms of the Placement Notice
will control.

(b) The Company may also offer to sell the Shares directly to Cowen, as
principal, in which event such parties shall enter into a separate agreement
(each, a “Terms Agreement”) in substantially the form of Exhibit 2(b) hereto
(with such changes thereto as may be agreed upon by the Company and Cowen),
relating to such sale in accordance with Section 3(b) hereof (each such
transaction being referred to as a “Principal Transaction”).

 

3.  Sale of Shares by Cowen.  (a) Subject to the terms and conditions herein set
forth, upon the Company’s delivery of a Placement Notice with respect to an
Agency Transaction, and unless the sale of the Shares described therein has been
declined, suspended, or otherwise terminated in accordance with the terms of
this Agreement, Cowen, for the period specified in the Placement Notice, will
use its commercially reasonable efforts consistent with its normal trading and
sales practices and applicable state and federal laws, rules and regulations and
the rules of the Nasdaq Stock Market, Inc. (“Nasdaq”) to sell such Shares up to
the amount specified, and otherwise in accordance with the terms of such
Placement Notice.  Cowen will provide written confirmation to the Company
(including by email correspondence to each of the individuals of the Company set
forth on Schedule 2, if receipt of such correspondence is actually acknowledged
by any of the individuals to whom the notice is sent, other than via auto-reply)
no later than the opening of the Trading Day (as defined below) immediately
following the Trading Day on which it has made sales of Shares hereunder setting
forth the number of Shares sold on such day, the volume-weighted average price
of the Shares sold, and the Net Proceeds (as defined below) payable to the
Company. In the event the Company engages Cowen for a sale of Shares in an
Agency Transaction that would constitute a “block” within the meaning of Rule
10b-18(a)(5) under the Exchange Act (a “Block Sale”), the Company will provide
Cowen, at Cowen’s request and upon reasonable advance notice to the Company, on
or prior to the Settlement Date, the opinions of counsel, accountant’s letter
and officers’ certificates set forth in Section 8 hereof, each dated the
Settlement Date, and such other documents and information as Cowen shall
reasonably request. Cowen may sell Shares by any method permitted by law deemed
to be an “at the market” offering as defined in Rule 415 of the Securities Act.
The Company acknowledges and agrees that (i) there can be no assurance that
Cowen will be successful in selling Shares, and (ii) Cowen will incur no
liability or obligation to the Company or any other person or entity if it does
not sell Shares for any reason other than a failure by Cowen to use its
commercially reasonable efforts consistent with its normal trading and sales
practices to sell such Shares as required under this



 

--------------------------------------------------------------------------------

 

Section 3.  For the purposes hereof, “Trading Day” means any day on which the
Company’s Common Stock is purchased and sold on the principal market on which
the Common Stock is listed or quoted.

(b)(i)  If the Company wishes to issue and sell the Shares to Cowen pursuant to
this Agreement in a Principal Transaction, it will notify Cowen of the proposed
terms of the Principal Transaction. If Cowen, acting as principal, wishes to
accept such proposed terms (which it may decline to do for any reason in its
sole discretion) or, following discussions with the Company, wishes to accept
amended terms, the Company and Cowen shall enter into a Terms Agreement setting
forth the terms of such Principal Transaction.

 

(ii)  The terms set forth in a Terms Agreement shall not be binding on the
Company or Cowen unless and until the Company and Cowen have each executed and
delivered such Terms Agreement accepting all of the terms of such Terms
Agreement. In the event of a conflict between the terms of this Agreement and
the terms of a Terms Agreement, the terms of such Terms Agreement shall control.

 

(iii) Each sale of the Shares to Cowen in a Principal Transaction shall be made
in accordance with the terms of this Agreement and a Terms Agreement, which
shall provide for the sale of such Shares to, and the purchase thereof by,
Cowen. A Terms Agreement may also specify certain provisions relating to the
reoffering of such Shares by Cowen. The commitment of Cowen to purchase the
Shares pursuant to any Terms Agreement shall be deemed to have been made on the
basis of the representations, warranties and agreements of the Company
contained, and shall be subject to the terms and conditions set forth, in this
Agreement and such Terms Agreement. Any such Terms Agreement shall specify the
number of the Shares to be purchased by Cowen pursuant thereto, the price to be
paid to the Company for such Shares, any provisions relating to rights of, and
default by, Cowen in the reoffering of the Shares, and the time, date (each such
time and date being referred to herein as a “Principal Settlement Date”) and
place of delivery of and payment for such Shares.

 

(c)   Notwithstanding any other provision of this Agreement, the Company shall
not offer, sell or deliver, or request the offer or sale, of any Shares pursuant
to this Agreement (whether in an Agency Transaction or a Principal Transaction)
and, by notice to Cowen given by telephone (confirmed promptly by email), shall
cancel any instructions for the offer or sale of any Shares, and Cowen shall not
be obligated to offer or sell any Shares, (i) during any period in which the
Company is, or could be deemed to be, in possession of material non-public
information, or (ii) at any time from and including the date on which the
Company shall issue a press release containing, or shall otherwise publicly
announce, its earnings, revenues or other results of operations (an “Earnings
Announcement”) through and including the time that the Company files a Quarterly
Report on Form 10-Q or an Annual Report on Form 10-K that includes consolidated
financial statements as of and for the same period or periods, as the case may
be, covered by such Earnings Announcement.

 

4.  Suspension of Sales.  

(a)The Company or Cowen may, upon notice to the other party in writing
(including by email correspondence to each of the individuals of the other party
set forth on Schedule 2, if



 

--------------------------------------------------------------------------------

 

receipt of such correspondence is actually acknowledged by any of the
individuals to whom the notice is sent, other than via auto-reply) or by
telephone (confirmed immediately by verifiable facsimile transmission or email
correspondence to each of the individuals of the other party set forth on
Schedule 2), suspend any sale of Shares; provided, however, that such suspension
shall not affect or impair either party’s obligations with respect to any Shares
sold hereunder prior to the receipt of such notice.  While a suspension is in
effect, any obligation under Sections 7(m), 7(n) and 7(o) of this Agreement with
respect to delivery of certificates, opinion, or comfort letters to Cowen, shall
be waived. Each of the parties agrees that no such notice under this Section 4
shall be effective against the other unless it is made to one of the individuals
named on Schedule 2 hereto, as such schedule may be amended from time to time.

(b)If either Cowen or the Company has reason to believe that the exemptive
provisions set forth in Rule 101(c)(1) of Regulation M under the Exchange Act
are not satisfied with respect to the Common Stock, it shall promptly notify the
other party, and Cowen or the Company may, at its sole discretion, suspend sales
of the Shares under this Agreement.

 

(c)Notwithstanding any other provision of this Agreement, during any period in
which the Registration Statement is no longer effective under the Securities
Act, the Company shall promptly notify Cowen, the Company shall not request the
sale of any Shares, and Cowen shall not be obligated to sell or offer to sell
any Shares.

 

5.  Settlement.

(a) Settlement of Shares.  Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Shares in an Agency Transaction will
occur on the second (2nd) Trading Day (or such earlier day as is industry
practice for regular-way trading) following the date on which such sales are
made (each, an “Agency Settlement Date” and the first such Agency Settlement
Date, the “First Delivery Date”; and any Agency Settlement Date and Principal
Settlement Date shall be referred to as a “Settlement Date”)).  The amount of
proceeds to be delivered to the Company on a Settlement Date against receipt of
the Shares sold (the “Net Proceeds”) will be equal to the aggregate sales price
received by Cowen at which such Shares were sold, after deduction for
(i) Cowen’s commission, discount or other compensation for such sales payable by
the Company pursuant to Section 2 hereof or pursuant to any applicable Terms
Agreement, (ii) any other amounts due and payable by the Company to Cowen
hereunder pursuant to Section 7(g) (Expenses) hereof, and (iii) any transaction
fees imposed by any governmental or self-regulatory organization in respect of
such sales.  

(b) Delivery of Shares.  On or before each Settlement Date, the Company will, or
will cause its transfer agent to, electronically transfer the Shares being sold
by crediting Cowen’s or its designee’s account (provided Cowen shall have given
the Company written notice of such designee prior to the Settlement Date) at The
Depository Trust Company through its Deposit and Withdrawal at Custodian System
or by such other means of delivery as may be mutually agreed upon by the parties
hereto which in all cases shall be freely tradeable, transferable, registered
shares in good deliverable form.  On each Settlement Date, Cowen will deliver
the related Net Proceeds in same day funds to an account designated by the
Company on, or prior to, the Settlement Date.  The Company agrees that if the
Company, or its transfer agent (if applicable), defaults in its obligation to
deliver duly authorized Shares on a Settlement Date through no fault



 

--------------------------------------------------------------------------------

 

of Cowen, the Company agrees that in addition to and in no way limiting the
rights and obligations set forth in Section 9(a) (Indemnification and
Contribution) hereto, it will (i) hold Cowen harmless against any loss, claim,
damage, or reasonable and documented expense (including reasonable and
documented legal fees and expenses), as incurred, arising out of or in
connection with such default by the Company and (ii) pay to Cowen any
commission, discount, or other compensation to which it would otherwise have
been entitled absent such default.

6.  Representations and Warranties of the Company.  The Company represents and
warrants to, and agrees with, Cowen that as of (i) the date of this Agreement,
(ii) each date on which the Company executes and delivers a Terms Agreement,
(iii) each Time of Sale (defined below), (iv) each Settlement Date, and (v) each
Bring-Down Date (as defined below)(each such date included in (i) through (v)
above, a “Representation Date”):

(a) Compliance with Registration Requirements. The Registration Statement has
been or will be filed with the Commission and will be declared effective by the
Commission under the Securities Act and any Rule 462(b) Registration Statement
shall become effective immediately upon its filing with the Commission prior to
the issuance of any Placement Notices by the Company.  The Company has complied
or will comply to the Commission’s satisfaction with all requests of the
Commission for additional or supplemental information.  No stop order suspending
the effectiveness of the Registration Statement or any Rule 462(b) Registration
Statement is in effect and no proceedings for such purpose have been instituted
or are pending or, to the best knowledge of the Company, contemplated or
threatened by the Commission.  The Company meets the requirements for use of
Form S‑3 under the Securities Act.  The sale of the Shares hereunder meets the
requirements or General Instruction I.B.1 of Form S-3.

(b) No Misstatement or Omission.  The Prospectus when filed complied and, as
amended or supplemented, if applicable, will comply in all material respects
with the Securities Act.  Each of the Registration Statement, any Rule 462(b)
Registration Statement, the Prospectus and any post-effective amendments or
supplements thereto, at the time it became or becomes effective or its date, as
applicable, complied or will comply and as of each Representation Date, complied
and will comply in all material respects with the Securities Act and did not or
will not and, as of each Representation Date, did not and will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.
The Prospectus, as amended or supplemented, as of its date, did not and, as of
each Representation Date, will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The representations and warranties set forth in the two immediately
preceding sentences do not apply to statements in or omissions from the
Registration Statement, any Rule 462(b) Registration Statement, or any
post-effective amendment thereto, or the Prospectus, or any amendments or
supplements thereto, made in reliance upon and in conformity with information
relating to Cowen furnished to the Company in writing by Cowen expressly for use
therein.  There are no contracts or other documents required to be described in
the Prospectus or to be filed as exhibits to the Registration Statement which
have not been described or filed as required. As used herein, “Time of Sale”
means (i) with respect to each offering of Shares pursuant to this Agreement and
any Terms Agreement, the time of Cowen’s initial entry into contracts with
purchasers for the sale of such Shares and (ii) with respect to each



 

--------------------------------------------------------------------------------

 

offering of Shares pursuant to any relevant Terms Agreement, the time of sale of
such Shares to Cowen.

(c) Registration Statement and Prospectus Contents.  At the respective times the
Registration Statement and any amendments thereto became or become effective as
to Cowen and at each Representation Date, the Registration Statement and any
amendments thereto conformed and will conform in all material respects to the
requirements of the Securities Act and the Rules and Regulations and did not and
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading; and the Prospectus and any amendments or supplements
thereto, at the time the Prospectus or any amendment or supplement thereto was
issued and at each Representation Date, conformed and will conform in all
material respects to the requirements of the Securities Act and the requirements
for use of Form S‑3 under the Securities Act, and the rules and regulations of
the Commission thereunder (the “Rules and Regulations”)and did not and will not
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading; provided, however, that the
foregoing representations and warranties in this paragraph (c) shall not apply
to information contained in or omitted from the Registration Statement or the
Prospectus, or any amendment or supplement thereto, in reliance upon, and in
conformity with, written information furnished to the Company through Cowen by
or on behalf of Cowen specifically for inclusion therein.  

(d) Issuer Free Writing Prospectus.  Each Permitted Free Writing Prospectus, as
of its issue date and at all subsequent times through the completion of the
offer and sale of the Shares or until any earlier date that the Company notified
or notifies Cowen, did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information contained in the
Registration Statement or the Prospectus, including any document incorporated by
reference therein and any prospectus supplement deemed to be a part thereof that
has not been superseded or modified, or included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading provided, however, that the foregoing representations and warranties
in this paragraph (c) shall not apply to information contained in or omitted
from the Registration Statement or the Prospectus, or any amendment or
supplement thereto, in reliance upon, and in conformity with, written
information furnished to the Company through Cowen by or on behalf of Cowen
specifically for inclusion therein.  

(e) Documents Incorporated by Reference.  The documents incorporated by
reference in the Prospectus, when they were filed with the Commission, conformed
in all material respects to the requirements of the Securities Act or the
Exchange Act, as applicable, and the rules and regulations of the Commission
thereunder and none of such documents contained any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein, or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Prospectus, when such
documents are filed with the Commission will conform in all material respects to
the requirements of the Securities Act or the Exchange Act, as applicable, and
the rules and regulations of the Commission thereunder and will not contain any
untrue statement of a



 

--------------------------------------------------------------------------------

 

material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.  

(f) Distribution of Offering Materials.  The Company has not, directly or
indirectly, distributed and will not distribute, prior to the completion of
Cowen’s distribution of the Shares, any offering material in connection with the
offering and sale of the Shares other than the Prospectus, the Registration
Statement or any other materials, if any, permitted under the Securities Act.  

(g) Not an Ineligible Issuer.  The Company currently is not an “ineligible
issuer,” as defined in Rule 405 under the Securities Act.  The Company agrees to
notify Cowen promptly upon the Company becoming an “ineligible issuer.”

(h) Organization and Good Standing.  The Company and each of its subsidiaries
have been duly organized and are validly existing as corporations or other legal
entities in good standing (or the foreign equivalent thereof) under the laws of
their respective jurisdictions of organization.  The Company and each of its
subsidiaries are duly qualified to do business and are in good standing as
foreign corporations or other legal entities in each jurisdiction in which their
respective ownership or lease of property or the conduct of their respective
businesses requires such qualification and have all power and authority
(corporate or other) necessary to own or hold their respective properties and to
conduct the businesses in which they are engaged, except where the failure to so
qualify or have such power or authority would not (i)  have, singularly or in
the aggregate, a material adverse effect on the business, properties,
management, financial position, stockholders’ equity, results of operations or
prospects of the Company and its subsidiaries taken as a whole, or (ii) impair
in any material respect the ability of the Company to perform its obligations
under this Agreement  and any Terms Agreement or to consummate any transactions
contemplated by this Agreement, any Terms Agreement or the Prospectus (any such
effect as described in clauses (i) or (ii), a “Material Adverse Effect”).  The
Company does not own or control, directly or indirectly, any corporation,
association or other entity other than the subsidiaries listed in Exhibit 21.1
incorporated by reference into the Registration Statement.  

(i) Sales Agreement; Terms Agreement.  This Agreement has been duly authorized,
executed and delivered by the Company. Any Terms Agreement will have been duly
authorized, executed and delivered by the Company.

(j) The Shares.  The Shares to be issued and sold by the Company to or through
Cowen pursuant to this Agreement and any Terms Agreement have been duly and
validly authorized and, when issued and delivered against payment therefor as
provided herein, will be duly and validly issued, fully paid and non-assessable
and will conform to the descriptions thereof in the Registration Statement and
the Prospectus; and the issuance of the Shares is not subject to any preemptive
or similar rights, except as described herein or in the Registration Statement
or the Prospectus.

(k) Capitalization.  The Company has an authorized capitalization as set forth
under the heading “Capitalization” in the Prospectus, and to the Company’s
knowledge, all of the issued shares of capital stock of the Company, have been
duly and validly authorized and issued, are fully paid and non-assessable, have
been issued in compliance with federal and state securities laws,



 

--------------------------------------------------------------------------------

 

and conform to the description thereof contained in the Prospectus.   All of the
Company’s options, warrants and other rights to purchase or exchange any
securities for shares of the Company’s capital stock have been duly authorized
and validly issued and were issued in compliance with federal and state
securities laws.  None of the outstanding shares of Common Stock was issued in
violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company.  As of each
Representation Date, there were no authorized or outstanding shares of capital
stock, options, warrants, preemptive rights, rights of first refusal or other
rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company or any of its
subsidiaries other than those described above or accurately described in the
Registration Statement or the Prospectus.  The description of the Company’s
stock option, stock bonus and other stock plans or arrangements, and the options
or other rights granted thereunder, as described in the Registration Statement
or the Prospectus, accurately and fairly present the information required to be
shown with respect to such plans, arrangements, options and rights.

(l) Capitalization of Subsidiaries.  All the outstanding shares of capital stock
(if any) of each subsidiary of the Company have been duly authorized and validly
issued, are fully paid and nonassessable and, except to the extent set forth in
the Prospectus, are owned by the Company directly or indirectly through one or
more wholly-owned subsidiaries, free and clear of any claim, lien, encumbrance,
security interest, restriction upon voting or transfer or any other claim of any
third party.

(m) No Conflicts.  The execution, delivery and performance of this Agreement and
any Terms Agreement by the Company, the issue and sale of the Shares by the
Company  and the consummation of the transactions contemplated hereby or by any
Terms Agreement will not (with or without notice or lapse of time or both) (i)
conflict with or result in a breach or violation of any of the terms or
provisions of, constitute a default or a Debt Repayment Triggering Event (as
defined below) under, or result in the creation or imposition of any lien,
encumbrance, security interest, claim or charge upon any property or assets of
the Company or any subsidiary pursuant to, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, (ii) result in any violation of the
provisions of the charter or by-laws, each as amended, (or analogous governing
instruments, as applicable) of the Company or any of its subsidiaries or (iii)
result in the violation of any law, statute, rule, regulation, judgment, order
or decree of any court or governmental or regulatory agency or body, domestic or
foreign, having jurisdiction over the Company or any of its subsidiaries or any
of their properties or assets except, in the case of clauses (i) and (iii)
above, for any such conflict, breach, violation or default that would not,
individually or in the aggregate, have a Material Adverse Effect.  A “Debt
Repayment Triggering Event” means any event or condition that gives, or with the
giving of notice or lapse of time would give the holder of any note, debenture
or other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Company of any of its subsidiaries.

(n) No Consents Required.  Except for the registration of the offer and sale of
the Shares under the Securities Act and applicable state securities laws, and
such consents, approvals, authorizations, orders and registrations or
qualifications as may be required by the Financial



 

--------------------------------------------------------------------------------

 

Industry Regulatory Authority (“FINRA”) and the Nasdaq in connection with the
purchase and distribution of the Shares by Cowen and the listing of the Shares
on the Nasdaq, no consent, approval, authorization or order of, or filing,
qualification or registration (each an “Authorization”) with, any court,
governmental or regulatory agency or body, foreign or domestic, which has not
been made, obtained or taken and is not in full force and effect, is required
for the execution, delivery and performance of this Agreement or any Terms
Agreement by the Company, the issuance and sale of the Shares or the
consummation of the transactions contemplated hereby or by any Terms Agreement;
and no event has occurred that allows or results in, or after notice or lapse of
time or both would allow or result in, revocation, suspension, termination or
invalidation of any such Authorization or any other impairment of the rights of
the holder or maker of any such Authorization.  

(o) Independent Auditors.  Ernst & Young LLP, who have audited and certified
certain financial statements of the Company and its subsidiaries included or
incorporated by reference in the Registration Statement and the Prospectus are
an independent registered public accounting firm with respect to the Company and
its subsidiaries within the meaning of Article 2-01 of Regulation S-X and the
Public Company Accounting Oversight Board (United States) (the “PCAOB”).  

(p) Financial Statements.  The financial statements, together with the related
notes, included or incorporated by reference in the Prospectus and the
Registration Statement fairly present, in all material respects, the financial
position and the results of operations and changes in financial position of the
Company and its consolidated subsidiaries at the respective dates or for the
respective periods therein specified.  Such statements and related notes have
been prepared in accordance with the generally accepted accounting principles in
the United States (“GAAP”) applied on a consistent basis throughout the periods
involved except as may be set forth in the related notes included or
incorporated by reference in the Registration Statement or the Prospectus.  The
financial statements, together with the related notes, included or incorporated
by reference the Prospectus comply in all material respects with Regulation
S-X.  No other financial statements or supporting schedules or exhibits are
required by Regulation S-X to be described, included or incorporated by
reference in the Registration Statement or the Prospectus.    The summary and
selected financial data included or incorporated by reference in the Prospectus
and the Registration Statement fairly present, in all material respects, the
information shown therein as at the respective dates and for the respective
periods specified and are derived from the consolidated financial statements set
forth or incorporated by reference in the Registration Statement and the
Prospectus and other financial information.

(q) eXtensible Business Reporting Language. The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the
Registration Statement fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

(r) No Material Adverse Change.  Neither the Company nor any of its subsidiaries
has sustained, since the date of the latest audited financial statements
included or incorporated by reference in the Prospectus: (i) any material loss
or interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or action, order
or decree of any court or governmental or regulatory authority, otherwise than
as set forth or contemplated in the  Prospectus; (ii) any change in the capital
stock (other than the



 

--------------------------------------------------------------------------------

 

issuance of shares of Common Stock upon exercise of stock options and warrants
described as outstanding in, and the grant of options and awards under existing
equity incentive plans described in, the Registration Statement and the
Prospectus) or long-term debt of the Company or any of its subsidiaries, or any
dividend or distribution of any kind declared, set aside for payment, paid or
made by the Company on any class of capital stock; or (iii) any material adverse
changes, or any development involving a prospective material adverse change, in
or affecting the business, properties, assets, general affairs, management,
financial position, prospects, stockholders’ equity or results of operations of
the Company and its subsidiaries taken as a whole, otherwise than as set forth
or contemplated in the Prospectus.  

(s) Legal Proceedings.  Except as set forth in the Registration Statement or the
Prospectus, there is no legal or governmental proceeding to which the Company or
any of its subsidiaries is a party or of which any property or assets of the
Company or any of its subsidiaries is the subject, including any proceeding
before the United States Food and Drug Administration of the U.S. Department of
Health and Human Services (“FDA”) or comparable federal, state, local or foreign
governmental bodies (it being understood that the interaction between the
Company and the FDA and such comparable governmental bodies relating to the
clinical development and product approval process shall not be deemed
proceedings for purposes of this representation), which is required to be
described in the Registration Statement or the Prospectus or a document
incorporated by reference therein and is not described therein, or which,
singularly or in the aggregate, if determined adversely to the Company or any of
its subsidiaries, could reasonably be expected to have a Material Adverse
Effect; and no such proceedings are, to the Company’s knowledge after reasonable
investigation and due diligence inquiry (if investigation or inquiry is
reasonable under the circumstances) (“Knowledge”), threatened or contemplated by
governmental or regulatory authorities or threatened by others.  The Company is
in compliance with all applicable federal, state, local and foreign laws,
regulations, orders and decrees governing its business as prescribed by the FDA,
or any other federal, state or foreign agencies or bodies engaged in the
regulation of pharmaceuticals or biohazardous substances or materials, except
where noncompliance would not, singly or in the aggregate, have a Material
Adverse Effect.  All preclinical and clinical studies conducted by or on behalf
of the Company to support approval for commercialization of the Company’s
products have been conducted by the Company, or to the Company’s Knowledge by
third parties, in compliance with all applicable federal, state or foreign laws,
rules, orders and regulations, except for such failure or failures to be in
compliance as could not reasonably be expected to have, singly or in the
aggregate, a Material Adverse Effect.

(t) No Violation or Default.  Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws, each as amended, (or analogous
governing instrument, as applicable), (ii) in default in any respect, and no
event has occurred which, with notice or lapse of time or both, would constitute
such a default, in the due performance or observance of any term, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement,
lease or other agreement or instrument to which it is a party or by which it is
bound or to which any of its property or assets is subject or (iii) in violation
in any respect of any law, ordinance, governmental rule, regulation or court
order, decree or judgment to which it or its property or assets may be subject
(including, without limitation, those administered by the FDA or by any foreign,
federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA) except, in the case of clauses
(ii) and (iii) above, for any such violation or default that would not,
singularly or in the aggregate, have a Material Adverse Effect.  



 

--------------------------------------------------------------------------------

 

(u) Licenses or Permits.  The Company and each of its subsidiaries possess all
licenses, certificates, authorizations and permits issued by, and have made all
declarations and filings with, the appropriate local, state, federal or foreign
governmental or regulatory agencies or bodies (including, without limitation,
those administered by the FDA or by any foreign, federal, state or local
governmental or regulatory authority performing functions similar to those
performed by the FDA) that are necessary for the ownership or lease of their
respective properties or the conduct of their respective businesses as now
conducted or as proposed  in the Prospectus to be conducted (collectively, the
“Governmental Permits”) except where any failures to possess or make the same
would not, singularly or in the aggregate, have a Material Adverse Effect.  The
Company and its subsidiaries are in compliance, in all material respects, with
all such Governmental Permits; and all such Governmental Permits are valid and
in full force and effect, except where the validity or failure to be in full
force and effect would not, singularly or in the aggregate, have a Material
Adverse Effect.  Neither the Company nor any subsidiary has received
notification of any revocation, modification, suspension, termination or
invalidation (or proceedings related thereto) of any such Governmental Permit
and the Company has no reason to believe that any such Governmental Permit will
not be renewed.

(v) Regulatory Matters.  The nonclinical studies and  clinical trials conducted
by or to the Company’s Knowledge on behalf of the Company that are described in
the Registration Statement or the Prospectus (the “Company Studies and Trials”)
were and, if still pending, are being, conducted in all material respects in
accordance with experimental protocols, procedures and controls pursuant to,
where applicable, accepted professional scientific standards, except as
described in the Registration Statement or the Prospectus; the descriptions of
the results of the Company Studies and Trials contained in the Prospectus are
accurate in all material respects; the Company has no Knowledge of any other
studies or trials not described in the Registration Statement or the Prospectus,
the results of which are inconsistent with or reasonably call into question the
results described or referred to in the Registration Statement or the
Prospectus; and the Company has not received any written notices or other
correspondence from the FDA or any foreign, state or local governmental body
exercising comparable authority requiring the termination, suspension or
material modification of any Company Studies or Trials except where such
termination, suspension or material modification would not reasonably be
expected to have a Material Adverse Effect, and to the Company’s Knowledge,
there are no reasonable grounds for the same.  The Company has obtained (or
caused to be obtained) informed consent by or on behalf of each human subject
who participated in the Company Studies and Trials.  In using or disclosing
patient information received by the Company in connection with the Company
Studies and Trials, the Company has complied in all material respects with all
applicable laws and regulatory rules or requirements, including, without
limitation, the Health Insurance Portability and Accountability Act of 1996 and
the rules and regulations thereunder.  To the Company’s Knowledge, none of the
Company Studies and Trials involved any investigator who has been disqualified
as a clinical investigator or has been found by the FDA to have engaged in
scientific misconduct.  To the Company’s Knowledge, the manufacturing facilities
and operations of its suppliers are operated in compliance in all material
respects with all applicable statutes, rules, and regulations of the FDA and
comparable regulatory agencies outside of the United States to which the Company
is subject.

(w) Investment Company Act.  Neither the Company nor any of its subsidiaries is
or, after giving effect to the offering of the Shares and the application of the
net proceeds thereof as described in the Registration Statement or the
Prospectus, will be required to register as an



 

--------------------------------------------------------------------------------

 

“investment company” or an entity “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, and the rules and
regulations of the Commission thereunder.  

(x) No Stabilization.  Neither the Company nor, to the Company’s Knowledge, any
of its officers, directors or affiliates has taken or will take, directly or
indirectly, any action designed or intended to stabilize or manipulate the price
of any security of the Company, or which caused or resulted in, or which might
in the future reasonably be expected to cause or result in, stabilization or
manipulation of the price of any security of the Company.  

(y) Intellectual Property.  Except as described in the Registration Statement or
the Prospectus, the Company or its subsidiaries own or possess the lawful  right
to use all (i) valid and enforceable patents, patent applications, trademarks,
trademark registrations, service marks, service mark registrations, Internet
domain name registrations, copyrights, copyright registrations, licenses,  trade
secret rights (“Intellectual Property Rights”) and (ii) inventions, software,
works of authorships, trademarks, service marks, trade names, databases,
formulae, know how, Internet domain names and other intellectual property
(including trade secrets and other unpatented and/or unpatentable proprietary
confidential information, systems, or procedures) (collectively, “Intellectual
Property Assets”) necessary to conduct their respective businesses as currently
conducted, and as proposed to be conducted and described in the Registration
Statement or the Prospectus.  The Company and its subsidiaries have not received
any opinion from their legal counsel concluding that any activities of their
respective businesses infringe, misappropriate, or otherwise violate, valid and
enforceable Intellectual Property Rights of any other person, and have not
received written notice of any challenge, which is to their Knowledge still
pending, by any other person to the rights of the Company and its subsidiaries
with respect to any Intellectual Property Rights or Intellectual Property Assets
owned or used by the Company or its subsidiaries.  To the Company’s Knowledge,
the Company and its subsidiaries’ respective businesses as now conducted do not
give rise to any infringement of, any misappropriation of, or other violation
of, any valid and enforceable Intellectual Property Rights of any other
person.  All licenses for the use of the Intellectual Property Rights described
in the Registration Statement or the Prospectus are valid, binding upon, and
enforceable by or against the parties thereto in accordance to its terms.  The
Company has complied in all material respects with, and is not in breach nor has
received any asserted or threatened claim of breach of any Intellectual Property
license, and the Company has no knowledge of any breach or anticipated breach by
any other person to any Intellectual Property license.  Except as described in
the Registration Statement or the Prospectus, no claim has been made against the
Company alleging the infringement by the Company of any patent, trademark,
service mark, trade name, copyright, trade secret, license in or other
intellectual property right or franchise right of any person.  The Company has
taken all reasonable steps to protect, maintain and safeguard its Intellectual
Property Rights, including the execution of appropriate nondisclosure and
confidentiality agreements.  The consummation of the transactions contemplated
by this Agreement or any Terms Agreement will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other person in respect of, the Company's right to own, use,
or hold for use any of the Intellectual Property Rights as owned, used or held
for use in the conduct of the business as currently conducted.  

(z) Title to Real and Personal Property.  Except as disclosed in the
Registration Statement or the Prospectus, the Company and each of its
subsidiaries have good and marketable title in and



 

--------------------------------------------------------------------------------

 

(in the case of real property) to, or have valid and marketable rights to lease
or otherwise use, all items of real or personal property which are material to
the business of the Company and its subsidiaries taken as a whole, in each case
free and clear of all liens, encumbrances, security interests, claims and
defects except those that (i) do not, singularly or in the aggregate, materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company or any of its
subsidiaries or (ii) could not reasonably be expected, singularly or in the
aggregate, to have a Material Adverse Effect.

(aa) No Labor Dispute.  There is (A) no significant unfair labor practice
complaint pending against the Company, or any of its subsidiaries, nor to the
Company’s Knowledge, threatened against it or any of its subsidiaries, before
the National Labor Relations Board, any state or local labor relation board or
any foreign labor relations board, and no significant grievance or significant
arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against the Company or any of its subsidiaries, or, to
the Company’s Knowledge, threatened against it and (B) no labor disturbance by
or dispute with, employees of the Company or any of its subsidiaries exists or,
to the Company’s Knowledge, is contemplated or threatened, and the Company is
not aware of any existing or imminent labor disturbance by the employees of any
of its or its subsidiaries’ principal suppliers, manufacturers, customers or
contractors, that could reasonably be expected, singularly or in the aggregate,
to have a Material Adverse Effect.  The Company is not aware that any key
employee or significant group of employees of the Company or any subsidiary
plans to terminate employment with the Company or any such subsidiary.

(bb) Compliance with ERISA.  No “prohibited transaction” (as defined in Section
406 of the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder (“ERISA”), or
Section 4975 of the Internal Revenue Code of 1986, as amended from time to time
(the “Code”)) or “accumulated funding deficiency” (as defined in Section 302 of
ERISA) or any of the events set forth in Section 4043(b) of ERISA (other than
events with respect to which the thirty (30)-day notice requirement under
Section 4043 of ERISA has been waived) has occurred or could reasonably be
expected to occur with respect to any employee benefit plan of the Company or
any of its subsidiaries which could, singularly or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  Each employee benefit plan of
the Company or any of its subsidiaries is in compliance in all material respects
with applicable law, including ERISA and the Code. The Company and its
subsidiaries have not incurred and could not reasonably be expected to incur
liability under Title IV of ERISA with respect to the termination of, or
withdrawal from, any pension plan (as defined in ERISA).  Each pension plan for
which the Company or any of its subsidiaries would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified, and
nothing has occurred, whether by action or by failure to act, which could,
singularly or in the aggregate, reasonably be expected to cause the loss of such
qualification.

(cc) Environmental Laws and Hazardous Materials.  The Company and its
subsidiaries are in compliance with all foreign, federal, state and local rules,
laws and regulations relating to the use, treatment, storage and disposal of
hazardous or toxic substances or waste and protection of health and safety or
the environment which are applicable to their businesses (“Environmental
Laws”).  There has been no storage, generation, transportation, handling,
treatment, disposal, discharge, emission, or other release of any kind of toxic
or other wastes or other hazardous substances by, due to, or caused by the
Company or any of its subsidiaries (or, to the Company’s



 

--------------------------------------------------------------------------------

 

Knowledge, any other entity for whose acts or omissions the Company or any of
its subsidiaries is or may otherwise be liable) upon any of the property now or
previously owned or leased by the Company or any of its subsidiaries, or upon
any other property, in violation of any law, statute, ordinance, rule,
regulation, order, judgment, decree or permit or which would, under any law,
statute, ordinance, rule (including rule of common law), regulation, order,
judgment, decree or permit, give rise to any liability; and there has been no
disposal, discharge, emission or other release of any kind onto such property or
into the environment surrounding such property of any toxic or other wastes or
other hazardous substances with respect to which the Company or any of its
subsidiaries has knowledge.  

(dd) Taxes.  The Company and its subsidiaries each (i) have timely filed all
necessary federal, state, local and foreign tax returns, and all such returns
were true, complete and correct, (ii) have paid all federal, state, local and
foreign taxes due and payable, for which it is liable, including, without
limitation, all sales and use taxes and all taxes which the Company or any of
its subsidiaries is obligated to withhold from amounts owing to employees,
creditors and third parties, and (iii) do not have any tax deficiency or claims
outstanding or assessed or, to its Knowledge, proposed against any of them,
except those, in each of the cases described in clauses (i), (ii) and (iii)
above, that would not, singularly or in the aggregate, have a Material Adverse
Effect.    

(ee) Insurance.  The Company and each of its subsidiaries carry, or are covered
by, insurance in such amounts and covering such risks as is adequate for the
conduct of their respective businesses and the value of their respective
properties.  Neither the Company nor any of its subsidiaries has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.  Neither the Company nor any of its subsidiaries has
received written notice from any insurer, agent of such insurer or the broker of
the Company or any of its subsidiaries that any material capital improvements or
any other material expenditures (other than premium payments) are required or
necessary to be made in order to continue such insurance.  

(ff) Accounting Controls.  The Company and each of its subsidiaries maintains a
system of  “internal control over financial reporting” (as such term is defined
in Rule 13a-15(f) of the General Rules and Regulations under the Exchange Act
(the “Exchange Act Rules”)) that, except as described in the Registration
Statement or the Prospectus, complies with the requirements of the Exchange Act
and has been designed by their respective principal executive and principal
financial officers, or under their supervision, to provide reasonable assurances
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences and (v) interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Registration Statement fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.  Except as described in the Registration Statement or the Prospectus,
(1) the Company’s internal control over financial reporting is effective and
(2)since the end of the Company’s most recent audited fiscal year, there has
been (A) no material weakness in the



 

--------------------------------------------------------------------------------

 

Company’s internal control over financial reporting (whether or not remediated)
and (B) no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.  The Company has no reason
to believe that it does not comply with Section 215.02 of the Commission’s
Compliance and Disclosure Interpretations of Regulation S-K regarding a one-year
transition under Item 308(a) of Regulation S-K with respect to its annual report
on Form 10-K for the year ending December 31, 2017 and the Company has availed
itself of such relief.

(gg) Disclosure Controls.  The Company and its subsidiaries maintain disclosure
controls and procedures (as such is defined in Rule 13a-15(e) of the Exchange
Act Rules) that comply with the requirements of the Exchange Act; such
disclosure controls and procedures have been designed to ensure that information
required to be disclosed by the Company and its subsidiaries in reports that
they file or submit under the Exchange Act is recorded, processed, summarized
and reported within the time periods specified in the Commission’s rules and
forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s management to allow
timely decisions regarding disclosures.  The Company and its subsidiaries have
conducted evaluations of the effectiveness of their disclosure controls as
required by Rule 13a-15 of the Exchange Act.  

(hh) Minute Books.  The minute books of the Company and each of its subsidiaries
that would be a “significant subsidiary” within the meaning of Rule 1-02(w) of
Regulation S-X  (such a significant subsidiary of the Company, a “Significant
Subsidiary”) have been made available to Cowen and counsel for Cowen, and such
books (i) contain a complete summary, in all material respects, of all meetings
and actions of the board of directors (including each board committee) and
stockholders of the Company (or analogous governing bodies and interest holders,
as applicable), and each of its Significant Subsidiaries since the time of its
respective incorporation or organization through the date of the latest meeting
and action, and (ii) accurately in all material respects reflect all
transactions referred to in such minutes.

(ii) No Undisclosed Relationships.  No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries on the one hand, and the
directors, officers, stockholders (or analogous interest holders), customers or
suppliers of the Company or any of its affiliates on the other hand, which is
required to be described in the Registration Statement or the Prospectus or a
document incorporated by reference therein and which is not so described.  

(jj) Reserved.

(kk) Margin Rules.  The application of the proceeds received by the Company from
the issuance, sale and delivery of the Shares as described in the Registration
Statement or the Prospectus will not violate Regulation T, U or X of the Board
of Governors of the Federal Reserve system or any other regulation of such Board
of Governors.

(ll) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement and any Terms Agreement) that would give rise to a valid claim
against the Company or any of its subsidiaries or Cowen for a brokerage
commission, finder’s fee or like payment in connection with the offering and
sale of the Shares or any transaction contemplated by this Agreement or by any
Terms Agreement.



 

--------------------------------------------------------------------------------

 

(mm) No Restrictions on Subsidiaries. Except as described in the Registration
Statement or the Prospectus, no subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to such subsidiary from  the
Company or from transferring any of such subsidiary’s properties or assets to
the Company or any other subsidiary of the Company.

(nn) Reserved.

(oo) Forward-Looking Statements.  No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in either the Prospectus has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

(pp) Listing.  The Company is subject to and in compliance in all material
respects with the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act.  The Common Stock is registered pursuant to Section 12(b) or 12(g)
of the Exchange Act and is listed on Nasdaq, and the Company has taken no action
designed to, or reasonably likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from Nasdaq, nor has the Company received any notification that the
Commission or FINRA is contemplating terminating such registration or listing.  

(qq) Sarbanes-Oxley Act.  There is and has been no failure on the part of the
company or, to the Company’s Knowledge, any of the Company’s officers or
directors, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.  

(rr) No Unlawful Payments.  Neither the Company nor any of its subsidiaries nor,
to the  Company’s Knowledge, any director, officer, employee, agent, affiliate
or other person acting on behalf of the Company or any subsidiary, has (i) used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity, (ii) made any direct or
indirect unlawful payment to foreign or domestic government officials or
employees, political parties or campaigns, political party officials, or
candidates for political office from corporate funds, (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, or any applicable anti-corruption laws, rules, or regulations of any
other jurisdiction in which the Company or any subsidiary conducts business, or
(iv) made any other unlawful bribe, rebate, payoff, influence payment, kickback,
or other unlawful payment to any person.

(ss) Statistical and Market Data. The statistical and market related data
included in the Registration Statement and the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate (but
has not independently verified), and such data agree with the sources from which
they are derived.

(tt)   Compliance with Money Laundering Laws.  The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with all
applicable financial



 

--------------------------------------------------------------------------------

 

recordkeeping and reporting requirements, including those of the U.S. Bank
Secrecy Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

(uu)   Compliance with OFAC.  

 



(A)Neither the Company nor any of its subsidiaries, nor, to the Company’s
knowledge, any director, officer, employee, agent, affiliate, representative or
other person acting on behalf of the Company or any of its subsidiaries, is an
individual or entity (“Person”) that is, or is owned or controlled by a Person
that is: (i) the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the United
Nations Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor (ii) located, organized or resident in a country or territory
that is the subject of a U.S. government embargo (including, without limitation,
Cuba, Iran, North Korea, Syria and the Crimea).

 

(B)

The Company will not, directly or indirectly, use the Net Proceeds, or lend,
contribute or otherwise make available such Net Proceeds to any subsidiary,
joint venture partner or other Person: (i) to fund or facilitate any activities
or business of or with any Person that, at the time of such funding or
facilitation, is the subject of Sanctions, or in any country or territory that,
at the time of such funding or facilitation, is the subject of a U.S. government
embargo; or (ii) in any other manner that will result in a violation of
Sanctions by any Person (including any Person participating in the offering,
whether as agent, underwriter, advisor, investor or otherwise).

 

(C)

For the past five (5) years, the Company and its subsidiaries have not knowingly
engaged in, are not now knowingly engaged in, and will not engage in, any direct
or indirect dealings or transactions with any Person that at the time of the
dealing or transaction is or was the subject of Sanctions or any country or
territory that, at the time of the dealing or transaction is or was the subject
of a U.S. government embargo.

(vv)    No Associated Persons; FINRA Matters.  Neither the Company nor any of
its affiliates (within the meaning of FINRA Rule 5121(f)(1)) directly or
indirectly controls, is controlled by, or is under common control with, or is an
associated person (within the meaning of Article I, Section 1(ee) of the By-laws
of FINRA) of, any member firm of FINRA. In accordance with FINRA Conduct Rule
5110(b)(7)(C)(i), the Shares have been or will be registered with the Commission
on Form S-3 under the Securities Act pursuant to the standards for such Form S-3
in effect prior to October 21, 1992.



 

--------------------------------------------------------------------------------

 

(ww)   Privacy Laws.  Except as could not be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) the Company and its
subsidiaries are, and at all prior times were, in compliance with all applicable
data privacy and security laws and regulations, including, without limitation,
the Health Insurance Portability and Accountability Act (“HIPAA”), as amended by
the Health Information Technology for Economic and Clinical Health Act (the
“HITECH Act”) (42 U.S.C. Section 17921 et seq.); (ii) the Company and its
subsidiaries have taken all commercially reasonable actions to prepare to comply
with the European Union General Data Protection Regulation (“GDPR”) (EU
2016/679) (collectively, “Privacy Laws”); and (iii) the Company and its
subsidiaries have in place, comply with, and take appropriate steps reasonably
designed to ensure compliance in all material respects with, policies and
procedures relating to data privacy and security and the collection, storage,
use, disclosure, handling, and analysis of Personal Data (the “Policies”).   The
Company and its subsidiaries have at all times made all disclosures to users or
customers required by applicable laws and regulatory rules or requirements, and
none of such disclosures made or contained in any Policy have, to the Knowledge
of the Company, been inaccurate or in violation of any applicable laws and
regulatory rules or requirements in any material respect.  “Personal Data” means
(i) a natural persons’ name, street address, telephone number, email address,
photograph, social security number, bank information, or customer or account
number; (ii) any information which would qualify as “personally identifying
information” under the Federal Trade Commission Act, as amended; (iii) Protected
Health Information as defined by HIPAA; (iv) “personal data” as defined by GDPR;
and (v) any other piece of information that allows the identification of such
natural person, or his or her family, or permits the collection or analysis of
any data related to an identified person’s health or sexual orientation.  Except
as could not be expected, individually or in the aggregate, to have a Material
Adverse Effect, neither the Company nor any subsidiary: (i) has received notice
of any actual or potential liability under or relating to, or actual or
potential violation of, any of the Privacy Laws, and has no knowledge of any
event or condition that would reasonably be expected to result in any such
notice; (ii) is currently conducting or paying for, in whole or in part, any
investigation, remediation, or other corrective action pursuant to any Privacy
Law; or (iii) is a party to any order, decree, or agreement that imposes any
obligation or liability under any Privacy Law.

(xx)   IT Systems.  

 

(A)

The Company and its subsidiaries’ information technology assets and equipment,
computers, systems, networks, hardware, software, websites, applications, and
databases (collectively, “IT Systems”) are adequate for, and operate and perform
in all material respects as required in connection with the operation of the
business of the Company and its subsidiaries as currently conducted, and  to the
Company’s knowledge, there have been no breaches, violations, outages or
unauthorized uses of or accesses to same, except for those that have been
remedied without material cost or liability or the duty to notify any other
person, nor any incidents under internal review or investigations relating to
the same.

 

(B)

Except as could not be expected, individually or in the aggregate, to have a
Material Adverse Effect, the Company and its subsidiaries are presently in
compliance with all applicable laws or statutes and all judgments, orders, rules
and regulations of any court or arbitrator or governmental or regulatory
authority, internal policies and contractual obligations relating to the privacy



 

--------------------------------------------------------------------------------

 

 

and security of IT Systems and Personal Data and to the protection of such IT
Systems and Personal Data from unauthorized use, access, misappropriation or
modification.

 

(C)

The Company and its subsidiaries have implemented backup and disaster recovery
technology consistent with industry standards and practice.

 

Any certificate signed by an officer of the Company and delivered to Cowen or to
counsel for Cowen pursuant to or in connection with this Agreement or any Terms
Agreement shall be deemed to be a representation and warranty by the Company to
Cowen as to the matters set forth therein.

The Company acknowledges that Cowen and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
Cowen, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

7.  Covenants of the Company.  The Company covenants and agrees with Cowen that:

(a) Registration Statement Amendments.  After the date of this Agreement and
during any period in which a Prospectus relating to any Shares is required to be
delivered by Cowen under the Securities Act (including in circumstances where
such requirement may be satisfied pursuant to Rule 172 under the Securities
Act), (i) the Company will notify Cowen promptly of the time when any subsequent
amendment to the Registration Statement, other than documents incorporated by
reference, has been filed with the Commission and/or has become effective or any
subsequent supplement to the Prospectus has been filed and of any request by the
Commission for any amendment or supplement to the Registration Statement or
Prospectus or for additional information, (ii) the Company will prepare and file
with the Commission, promptly upon Cowen’s request, any amendments or
supplements to the Registration Statement or Prospectus that, in Cowen’s
reasonable opinion, may be necessary or advisable in connection with the
distribution of the Shares by Cowen (provided, however, that (x) the failure of
Cowen to make such request shall not relieve the Company of any obligation or
liability hereunder, or affect Cowen’s right to rely on the representations and
warranties made by the Company in this Agreement or any Terms Agreement, (y) the
Company has no obligation to provide Cowen any advance copy of such filing or to
provide Cowen an opportunity to object to such filing if the filing does not
name Cowen and does not relate to the transaction herein, and (z) the only
remedy that Cowen shall have with respect to the failure by the Company to
provide Cowen with such copy or the filing of such amendment or supplement
despite Cowen’s objection shall be to cease making sales under this Agreement or
any Terms Agreement; (iii) the Company will not file any amendment or supplement
to the Registration Statement or Prospectus, other than documents incorporated
by reference, relating to the Shares or a security convertible into the Shares
unless a copy thereof has been submitted to Cowen within a reasonable period of
time before the filing and Cowen has not reasonably objected thereto (provided,
however, that the failure of Cowen to make such objection shall not relieve the
Company of any obligation or liability hereunder, or affect Cowen’s right to
rely on the representations and warranties made by the Company in this Agreement
or any Terms Agreement) and the Company will furnish to Cowen at the time of
filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference into the Registration Statement or Prospectus, except
for those documents available via EDGAR; (iv) the Company will cause each
amendment or supplement to the Prospectus, other than documents incorporated by
reference, to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424(b) of



 

--------------------------------------------------------------------------------

 

the Securities Act, and (v) prior to the termination of this Agreement, the
Company will notify Cowen if at any time the Registration Statement shall no
longer be effective as a result of the passage of time pursuant to Rule 415
under the Securities Act or otherwise. Prior to the initial sale of any Shares,
the Company shall file a final Prospectus Supplement pursuant to Rule 424(b)
relating to the Shares.

(b) Notice of Commission Stop Orders.  The Company will advise Cowen, promptly
after it receives notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Shares for offering or sale in any jurisdiction, or of the
initiation or threatening of any proceeding for any such purpose; and it will
promptly use its commercially reasonable efforts to prevent the issuance of any
stop order or to obtain its withdrawal if such a stop order should be issued.

(c) Delivery of Prospectus; Subsequent Changes.  During any period in which a
Prospectus relating to the Shares is required to be delivered by Cowen under the
Securities Act with respect to a pending sale of the Shares, (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), the Company will comply with all requirements imposed upon
it by the Securities Act, as from time to time in force, and to file on or
before their respective due dates all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Sections 13(a), 13(c), 14, 15(d) or any other provision of or under
the Exchange Act.  If during such period any event occurs as a result of which
the Prospectus as then amended or supplemented would include an untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances then existing, not
misleading, or if during such period it is necessary to amend or supplement the
Registration Statement or Prospectus to comply with the Securities Act, the
Company will promptly notify Cowen to suspend the offering of Shares during such
period and the Company will promptly amend or supplement the Registration
Statement or Prospectus (at the expense of the Company) so as to correct such
statement or omission or effect such compliance; provided, that, the Company may
delay the filing of any amendment or supplement, if in the judgment of the
Company, it is in the best interest of the Company, during which time of delay
of Cowen shall be under no obligation to make any sales of the Shares hereunder.

(d) Listing of Shares.  During any period in which the Prospectus relating to
the Shares is required to be delivered by Cowen under the Securities Act with
respect to a pending sale of the Shares (including in circumstances where such
requirement may be satisfied pursuant to Rule 172 under the Securities Act), the
Company will use its commercially reasonable efforts to cause the Shares to be
listed on Nasdaq and to qualify the Shares for sale under the securities laws of
such jurisdictions as Cowen reasonably designates and to continue such
qualifications in effect so long as required for the distribution of the Shares;
provided, however, that the Company shall not be required in connection
therewith to qualify as a foreign corporation or dealer in securities or file a
general consent to service of process in any jurisdiction.

(e) Delivery of Registration Statement and Prospectus.  The Company will furnish
to Cowen and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during



 

--------------------------------------------------------------------------------

 

any period in which a Prospectus relating to the Shares is required to be
delivered under the Securities Act (including all documents filed with the
Commission during such period that are deemed to be incorporated by reference
therein), in each case as soon as reasonably practicable and in such quantities
as Cowen may from time to time reasonably request and, at Cowen’s request, will
also furnish copies of the Prospectus to each exchange or market on which sales
of the Shares may be made; provided, however, that the Company shall not be
required to furnish any document (other than the Prospectus) to Cowen to the
extent such document is available on EDGAR.  

(f) Earnings Statement.  The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.

(g) Expenses.  The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay the following expenses all
incident to the performance of its obligations hereunder, including, but not
limited to, expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, (ii) the preparation,
issuance and delivery of the Shares, (iii) the qualification of the Shares under
securities laws in accordance with the provisions of Section 7(d) of this
Agreement, including filing fees (provided, however, that any fees or
disbursements of counsel for Cowen in connection therewith shall be paid by
Cowen except as set forth in (vii) below), (iv) the printing and delivery to
Cowen of copies of the Prospectus and any amendments or supplements thereto, and
of this Agreement and any Terms Agreement, (v) the fees and expenses incurred in
connection with the listing or qualification of the Shares for trading on
Nasdaq, (vi) the filing fees and expenses, if any, of the Commission, (vii) the
filing fees and associated legal expenses of Cowen’s outside counsel for filings
with the FINRA Corporate Financing Department, such legal expense reimbursement
not to exceed $15,000, and (viii) the reasonable fees and disbursements of
Cowen’s counsel in an amount not to exceed $50,000.    

(h) Use of Proceeds.  The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

(i) Notice of Other Sales.  During the pendency of any Placement Notice given
hereunder, and for 3 trading days following the termination of any Placement
Notice given hereunder, the Company shall provide Cowen notice as promptly as
reasonably possible before it offers to sell, contracts to sell, sells, grants
any option to sell or otherwise disposes of any shares of Common Stock (other
than Shares offered pursuant to the provisions of this Agreement or any Terms
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire Common Stock; provided, that such
notice shall not be required in connection with the (i) issuance, grant or sale
of Common Stock, options to purchase shares of Common Stock or Common Stock
issuable upon the exercise of options or other equity awards pursuant to any
stock option, stock bonus or other stock plan or arrangement described in the
Registration Statement or the Prospectus, (ii) the issuance of securities in
connection with an acquisition, merger or sale or purchase of assets, (iii) the
issuance or sale of Common Stock pursuant to any dividend reinvestment plan that
the Company may adopt from time to time provided the implementation of such is
disclosed to Cowen in advance, (iv) any shares of common stock issuable upon the
exchange, conversion or redemption of securities or the exercise of



 

--------------------------------------------------------------------------------

 

warrants, options or other rights in effect or outstanding or (v) shares of
Common Stock or securities convertible into or exercisable for shares of Common
Stock, offered and sold in a privately negotiated transaction to vendors,
customers, strategic partners or potential strategic partners and otherwise
conducted in a manner so as not to be integrated with the offering of the shares
of Common Stock hereby and not for capital raising purposes.

(j) Change of Circumstances.  The Company will, at any time during a fiscal
quarter in which the Company intends to tender a Placement Notice or sell Shares
hereunder or pursuant to a Terms Agreement, advise Cowen promptly after it shall
have received notice or obtained knowledge thereof, of any information or fact
that would alter or affect in any material respect any opinion, certificate,
letter or other document provided to Cowen pursuant to this Agreement or any
Terms Agreement.

(k) Due Diligence Cooperation.  The Company will cooperate with any reasonable
due diligence review conducted by Cowen or its agents in connection with the
transactions contemplated hereby or by any Terms Agreement, including, without
limitation, providing information and making available documents and senior
corporate officers, during regular business hours and at the Company’s principal
offices, as Cowen may reasonably request.

(l) Required Filings Relating to Sale of Shares.  The Company agrees that on
such dates as the Securities Act shall require, the Company will (i) file a
prospectus supplement with the Commission under the applicable paragraph of Rule
424(b) under the Securities Act (each and every filing under Rule 424(b), a
“Filing Date”), and (ii) deliver such number of copies of each such prospectus
supplement to each exchange or market on which such sales were effected as may
be required by the rules or regulations of such exchange or market. The Company
shall disclose in its quarterly reports on Form 10-Q and in its annual report on
Form 10-K, the number of the Shares sold through Cowen under this Agreement and
any Terms Agreement, and the gross proceeds and Net Proceeds to the Company from
the sale of the Shares and the compensation paid by the Company with respect to
sales of the Shares pursuant to this Agreement during the relevant quarter or,
in the case of an Annual Report on Form 10-K, during the fiscal year covered by
such Annual Report and the fourth quarter of such fiscal year.

(m) Bring-Down Dates; Certificate.  On or prior to the First Delivery Date and
each time (i) the Company files the Prospectus relating to the Shares or amends
or supplements the Registration Statement or the Prospectus relating to the
Shares (other than a prospectus supplement filed in accordance with Section 7(l)
of this Agreement) by means of a post-effective amendment, sticker, or
supplement but not by means of incorporation of document(s) by reference to the
Registration Statement or the Prospectus relating to the Shares; (ii) the
Company files an annual report on Form 10-K under the Exchange Act; (iii) the
Company files its quarterly reports on Form 10-Q under the Exchange Act; or (iv)
the Company files a report on Form 8-K containing amended financial information
(other than an earnings release) under the Exchange Act (each date of filing of
one or more of the documents referred to in clauses (i) through (iv) shall be a
"Bring-Down Date"); the Company shall furnish Cowen with a certificate, in the
form attached hereto as Exhibit 7(m) within three (3) Trading Days of any
Bring-Down Date if requested by Cowen.  The requirement to provide a certificate
under this Section 7(m) shall be waived for any Bring-Down Date occurring at a
time at which no Agency Transaction is pending, which waiver shall continue
until the earlier to occur of the date the Company delivers a Placement Notice
hereunder (which for such calendar quarter shall be considered a Bring-Down
Date) and the next occurring Bring-



 

--------------------------------------------------------------------------------

 

Down Date; provided, however, that such waiver shall not apply for any
Bring-Down Date on which the Company files its annual report on Form
10-K.  Notwithstanding the foregoing, if the Company subsequently decides to
sell Shares in an Agency Transaction following a Bring-Down Date when the
Company relied on such waiver and did not provide Cowen with a certificate under
this Section 7(m), then before the Company delivers the Placement Notice or
Cowen sells any Shares pursuant to such Agency Transaction, the Company shall
provide Cowen with a certificate, in the form attached hereto as Exhibit 7(m),
dated the date of the Placement Notice. With respect to any Principal
Transaction pursuant to a Terms Agreement, the certificate in the form attached
hereto as Exhibit 7(m) shall be delivered at the Principal Settlement Date.

(n) Legal Opinion.  On or prior to the First Delivery Date and within three (3)
Trading Days of each Bring-Down Date with respect to which the Company is
obligated to deliver a certificate in the form attached hereto as Exhibit 7(m)
for which no waiver is applicable, the Company shall cause to be furnished to
Cowen a written opinion of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
(“Company Counsel”), or other counsel satisfactory to Cowen, in form and
substance reasonably satisfactory to Cowen and its counsel, dated the date that
the opinion is required to be delivered; provided, however, that in lieu of such
opinions for subsequent Bring-Down Dates, counsel may furnish Cowen with a
letter (a “Reliance Letter”) to the effect that Cowen may rely on a prior
opinion delivered under this Section 7(n) to the same extent as if it were dated
the date of such letter (except that statements in such prior opinion shall be
deemed to relate to the Registration Statement and the Prospectus as amended or
supplemented at such Bring-Down Date).  With respect to any Principal
Transaction pursuant to a Terms Agreement, the Company shall cause to be
furnished to Cowen on the Principal Settlement Date a written opinion of Company
Counsel, or other counsel satisfactory to Cowen, in form and substance
satisfactory to Cowen and its counsel, dated the Principal Settlement Date.

(o) Comfort Letter.  On or prior to the First Delivery Date and within three (3)
Trading Days of each Bring-Down Date with respect to which the Company is
obligated to deliver a certificate in the form attached hereto as Exhibit 7(m)
for which no waiver is applicable, the Company shall cause its independent
accountants to furnish Cowen letters (the “Comfort Letters”), dated the date the
Comfort Letter is delivered, in form and substance satisfactory to Cowen, (i)
confirming that they are an independent registered public accounting firm within
the meaning of the Securities Act and the PCAOB, (ii) stating, as of such date,
the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to Cowen in connection with registered public offerings (the first such
letter, the “Initial Comfort Letter”) and (iii) updating the Initial Comfort
Letter with any information that would have been included in the Initial Comfort
Letter had it been given on such date and modified as necessary to relate to the
Registration Statement and the Prospectus, as amended and supplemented to the
date of such letter, provided that the Company shall be required to furnish to
Cowen no more than one Comfort Letter hereunder per calendar quarter. With
respect to any Principal Transaction pursuant to a Terms Agreement, the Company
shall cause its independent accountants to furnish Cowen, in form and substance
satisfactory to Cowen, Comfort Letters at the Time of Sale, dated the date of
such Time of Sale, and on the Principal Settlement Date, dated the Principal
Settlement Date.

(p) Market Activities.  The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the



 

--------------------------------------------------------------------------------

 

stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares or (ii) sell, bid for, or purchase
the Common Stock to be issued and sold pursuant to this Agreement or any Terms
Agreement, or pay anyone any compensation for soliciting purchases of the Shares
other than Cowen; provided, however, that the Company may bid for and purchase
shares of its common stock in accordance with Rule 10b-18 under the Exchange
Act.

(q) Insurance.  The Company and its subsidiaries shall maintain, or cause to be
maintained, insurance in such amounts and covering such risks as is reasonable
and customary for the business for which it is engaged.

(r) Compliance with Laws.  The Company and each of its subsidiaries shall
maintain, or cause to be maintained, all material environmental permits,
licenses and other authorizations required by federal, state and local law in
order to conduct their businesses as described in the Registration Statement or
the Prospectus, and the Company and each of its subsidiaries shall conduct their
businesses, or cause their businesses to be conducted, in substantial compliance
with such permits, licenses and authorizations and with applicable environmental
laws, except where the failure to maintain or be in compliance with such
permits, licenses and authorizations could not reasonably be expected to result
in a Material Adverse Change.

(s) Investment Company Act.  The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor its subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.

(t) Securities Act and Exchange Act.  The Company will use its best efforts to
comply with all requirements imposed upon it by the Securities Act and the
Exchange Act as from time to time in force, so far as necessary to permit the
continuance of sales of, or dealings in, the Shares as contemplated by the
provisions hereof and the Prospectus.

(u) No Offer to Sell.  Other than a Permitted Free Writing Prospectus, neither
Cowen nor the Company (including its agents and representatives, other than
Cowen in its capacity as such) will make, use, prepare, authorize, approve or
refer to any written communication (as defined in Rule 405 under the Securities
Act), required to be filed with the Commission, that constitutes an offer to
sell or solicitation of an offer to buy Common Stock hereunder.

(v) Sarbanes-Oxley Act.  The Company and its subsidiaries will use their best
efforts to comply with all effective applicable provisions of the Sarbanes-Oxley
Act.

(w) Affirmation.  Each Placement Notice delivered by the Company to Cowen and
each execution and delivery by the Company of a Terms Agreement shall be deemed
to be (i) an affirmation that the representations, warranties and agreements of
the Company herein contained and contained in any certificate delivered to Cowen
pursuant hereto are true and correct at the time of delivery of such Placement
Notice or the date of such Terms Agreement, as the case may be, and (ii) an
undertaking that such representations, warranties and agreements will be true
and correct on any applicable Time of Sale and Settlement Date, as though made
at and as of each such time (it being understood that such representations,
warranties and agreements shall relate to the



 

--------------------------------------------------------------------------------

 

Registration Statement and the Prospectus as amended and supplemented to the
time of such Placement Notice acceptance or Terms Agreement, as the case may
be).

 

(x)Renewal.    If immediately prior to the third anniversary (the “Renewal
Deadline”) of the initial effective date of the Registration Statement, the
aggregate gross sales price of Shares sold by the Company is less than the
Maximum Amount and this Agreement has not expired or been terminated, the
Company may, in its sole discretion, prior to the Renewal Deadline, file, if it
has not already done so and is eligible to do so, a new shelf registration
statement relating to the Shares, in a form satisfactory to Cowen, and, if not
automatically effective, will use its best efforts to cause such registration
statement to be declared effective within 60 days after the Renewal Deadline.
The Company will take all other action necessary or appropriate to permit the
issuance and sale of the Shares to continue as contemplated in the expired
registration statement relating to the Shares. References herein to the
Registration Statement shall include such new shelf registration statement.

 

(y)Intellectual Property Legal Opinion.  On or prior to the First Delivery Date
and within three (3) Trading Days of each Bring-Down Date with respect to which
the Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(m) for which no waiver is applicable, the Company shall cause to be
furnished to Cowen a written opinion of Nixon Peabody LLP (“Company IP
Counsel”), or other counsel satisfactory to Cowen, in form and substance
satisfactory to Cowen and its counsel, dated the date that the opinion is
required to be delivered; provided, however, that in lieu of such opinions for
subsequent Bring-Down Dates, counsel may furnish Cowen with a letter (an “IP
Reliance Letter”) to the effect that Cowen may rely on a prior opinion delivered
under this Section 7(y) to the same extent as if it were dated the date of such
letter (except that statements in such prior opinion shall be deemed to relate
to the Registration Statement and the Prospectus as amended or supplemented at
such Bring-Down Date).  With respect to any Principal Transaction pursuant to a
Terms Agreement, the Company shall cause to be furnished to Cowen on the
Principal Settlement Date a written opinion of Company IP Counsel, or other
counsel satisfactory to Cowen, in form and substance satisfactory to Cowen and
its counsel, dated the Principal Settlement Date.

 

8.  Conditions to Cowen’s Obligations. The obligations of Cowen hereunder with
respect to a Placement Notice or pursuant to any Terms Agreement will be subject
to the continuing accuracy and completeness of the representations and
warranties made by the Company herein, to the due performance by the Company of
its obligations hereunder and thereunder, to the completion by Cowen of a due
diligence review satisfactory to Cowen in its reasonable judgment, and to the
continuing satisfaction (or waiver by Cowen in its sole discretion) of the
following additional conditions:

(a) Registration Statement Effective.  The Registration Statement shall be
effective and shall be available for (i) all sales of Shares issued pursuant to
all prior Placement Notices or any Terms Agreements and (ii) the sale of all
Shares contemplated to be issued by pursuant to Placement Notice or any Terms
Agreement.

(b) No Material Notices.  None of the following events shall have occurred and
be continuing:  (i) receipt by the Company or any of its subsidiaries of any
request for additional information from the Commission or any other federal or
state governmental authority during the



 

--------------------------------------------------------------------------------

 

period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Shares for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; or (iv) the occurrence of any event that makes any
material statement made in the Registration Statement or the Prospectus or any
material document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires the making of any changes in the
Registration Statement, related Prospectus or such documents so that, in the
case of the Registration Statement, it will not contain any materially untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and,
that in the case of the Prospectus, it will not contain any materially untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(c) No Misstatement or Material Omission.  Cowen shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Cowen’s
reasonable opinion is material, or omits to state a fact that in Cowen’s opinion
is material and is required to be stated therein or is necessary to make the
statements therein not misleading.

(d) Material Changes.  Except as contemplated in the Registration Statement or
the Prospectus, or disclosed in the Company’s reports filed with the Commission,
there shall not have been any material adverse change, on a consolidated basis,
in the authorized capital stock of the Company or any Material Adverse Change or
any development that could reasonably be expected to result in a Material
Adverse Change, or any downgrading in or withdrawal of the rating assigned to
any of the Company’s securities (other than asset backed securities) by any
rating organization or a public announcement by any rating organization that it
has under surveillance or review its rating of any of the Company’s securities
(other than asset backed securities), the effect of which, in the case of any
such action by a rating organization described above, in the reasonable judgment
of Cowen (without relieving the Company of any obligation or liability it may
otherwise have), is so material as to make it impracticable or inadvisable to
proceed with the offering of the Shares on the terms and in the manner
contemplated in the Prospectus.

(e) Company Counsel Legal Opinion.  Cowen shall have received the opinions of
Company Counsel required to be delivered pursuant to Section 7(n) on or before
the date on which such delivery of such opinion is required pursuant to Section
7(n).

(f) Company Intellectual Property Counsel Opinion.Cowen shall have received the
opinions Company IP Counsel required to be delivered pursuant to Section 7(y) on
or before the date on which such delivery of such opinion is required pursuant
to Section 7(y).

(g) Cowen Counsel Legal Opinion.  Cowen shall have received from Goodwin
Procter, LLP, counsel for Cowen, such opinion or opinions, on or before the date
on which the delivery of the Company Counsel legal opinion is required pursuant
to Section 7(n), with respect to such



 

--------------------------------------------------------------------------------

 

matters as Cowen may reasonably require, and the Company shall have furnished to
such counsel such documents as they request for enabling them to pass upon such
matters.

(h) Comfort Letter.  Cowen shall have received the Comfort Letter required to be
delivered pursuant to Section 7(o) on or before the date on which such delivery
of such Comfort Letter is required pursuant to Section 7(o).

(i) Representation Certificate.  Cowen shall have received the certificate
required to be delivered pursuant to Section 7(m) on or before the date on which
delivery of such certificate is required pursuant to Section 7(m).

(j) Secretary’s Certificate.  On or prior to the First Delivery Date and at each
Principal Settlement Date, Cowen shall have received a certificate, signed on
behalf of the Company by its corporate secretary, in form and substance
satisfactory to Cowen and its counsel.

(k) No Suspension.  Trading in the Common Stock shall not have been suspended on
Nasdaq.

(l) Other Materials.  On each date on which the Company is required to deliver a
certificate pursuant to Section 7(m), the Company shall have furnished to Cowen
such appropriate further information, certificates and documents as Cowen may
have reasonably requested. All such opinions, certificates, letters and other
documents shall have been in compliance with the provisions hereof. The Company
will furnish Cowen with such conformed copies of such opinions, certificates,
letters and other documents as Cowen shall have reasonably requested.

(m) Securities Act Filings Made.  All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder or prior to any Principal Settlement Date shall
have been made within the applicable time period prescribed for such filing by
Rule 424. The Company shall file a prospectus supplement or a supplement to a
prospectus supplement in connection with any Principal Transaction pursuant to a
Terms Agreement within the applicable time period prescribed for such filing by
Rule 424.

(n) Approval for Listing.  The Shares shall either have been (i) approved for
listing on Nasdaq, subject only to notice of issuance, or (ii) the Company shall
have filed an application for listing of the Shares on Nasdaq at, or prior to,
the issuance of any Placement Notice.

(o) No Termination Event.  There shall not have occurred any event that would
permit Cowen to terminate this Agreement pursuant to Section 11(a).

9.  Indemnification and Contribution.

(a) Company Indemnification.  The Company agrees to indemnify and hold harmless
Cowen, the directors, officers, partners, employees and agents of Cowen and each
person, if any, who (i) controls Cowen within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, or (ii) is controlled by or is
under common control with Cowen from and against any and all losses, claims,
liabilities, expenses and damages (including, but not limited to, any and all
reasonable and documented investigative, legal and other expenses  incurred in
connection with, and any and all amounts paid in settlement (in accordance with
Section 9(c)) of, any action, suit



 

--------------------------------------------------------------------------------

 

or proceeding between any of the indemnified parties and any indemnifying
parties or between any indemnified party and any third party, or otherwise, or
any claim asserted), as and when incurred, to which Cowen, or any such person,
may become subject under the Securities Act, the Exchange Act or other federal
or state statutory law or regulation, at common law or otherwise, insofar as
such losses, claims, liabilities, expenses or damages arise out of or are based,
directly or indirectly, on (x) any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement or the Prospectus or
any amendment or supplement to the Registration Statement or the Prospectus or
in any free writing prospectus or in any application or other document executed
by or on behalf of the Company or based on written information furnished by or
on behalf of the Company filed in any jurisdiction in order to qualify the
Common Stock under the securities laws thereof or filed with the Commission, (y)
the omission or alleged omission to state in any such document a material fact
required to be stated in it or necessary to make the statements in it not
misleading or (z) any breach by any of the indemnifying parties of any of their
respective representations, warranties and agreements contained in this
Agreement or any Terms Agreement; provided, however, that this indemnity
agreement shall not apply to the extent that such loss, claim, liability,
expense or damage arises from the sale of the Shares pursuant to this Agreement
or any Terms Agreement and is caused directly or indirectly by an untrue
statement or omission made in reliance upon and in conformity with solely
information relating to Cowen furnished to the Company in writing by Cowen
expressly for use therein. This indemnity agreement will be in addition to any
liability that the Company might otherwise have.

(b) Cowen Indemnification. Cowen agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company that signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company against any and all loss, liability, claim, damage and expense described
in the indemnity contained in Section 9(a), as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Registration Statement (or any amendments thereto) or the Prospectus
(or any amendment or supplement thereto) in reliance upon and in conformity with
information relating to Cowen furnished to the Company in writing by Cowen
expressly for use therein.

(c) Procedure.  Any party that proposes to assert the right to be indemnified
under this Section 9 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 9, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 9 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 9 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the



 

--------------------------------------------------------------------------------

 

defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable and documented costs of investigation subsequently incurred by the
indemnified party in connection with the defense. The indemnified party will
have the right to employ its own counsel in any such action, but the reasonable
and documented fees, expenses and other charges of such counsel will be at the
expense of such indemnified party unless (1) the employment of counsel by the
indemnified party has been authorized in writing by the indemnifying party, (2)
the indemnified party has reasonably concluded (based on advice of counsel) that
there may be legal defenses available to it or other indemnified parties that
are different from or in addition to those available to the indemnifying party,
(3) a conflict or potential conflict exists (based on advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party) or (4) the indemnifying party
has not in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable fees, disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties. It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements and other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties. All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly as they are incurred. An
indemnifying party will not, in any event, be liable for any settlement of any
action or claim effected without its written consent.  No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this Section
9 (whether or not any indemnified party is a party thereto), unless such
settlement, compromise or consent includes an unconditional release of each
indemnified party from all liability arising or that may arise out of such
claim, action or proceeding.

(d) Contribution.  In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or Cowen, the Company and
Cowen will contribute to the total losses, claims, liabilities, expenses and
damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than Cowen, such as persons who
control the Company within the meaning of the Securities Act, officers of the
Company who signed the Registration Statement and directors of the Company, who
also may be liable for contribution) to which the Company and Cowen may be
subject in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and Cowen on the other. The
relative benefits received by the Company on the one hand and Cowen on the other
hand shall be deemed to be in the same proportion as the total Net Proceeds from
the sale of the Shares (before deducting expenses) received by the Company bear
to the total compensation received by Cowen from the sale of Shares on behalf of
the Company.  If, but only if, the allocation provided by the foregoing sentence
is not permitted by applicable law, the allocation of contribution shall be made
in such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the
Company, on the one hand, and Cowen, on the other, with respect to the
statements or omission that resulted



 

--------------------------------------------------------------------------------

 

in such loss, claim, liability, expense or damage, or action in respect thereof,
as well as any other relevant equitable considerations with respect to such
offering. Such relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or Cowen, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and Cowen agree that it would not be just and
equitable if contributions pursuant to this Section 9(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 9(d) shall be deemed to include, for the purpose of this Section 9(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 9(c) hereof.  Notwithstanding the foregoing
provisions of this Section 9(d), Cowen shall not be required to contribute any
amount in excess of the commissions received by it under this Agreement and no
person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 9(d), any person who controls a party to this Agreement or any
Terms Agreement within the meaning of the Securities Act, and any officers,
directors, partners, employees or agents of Cowen, will have the same rights to
contribution as that party, and each officer of the Company who signed the
Registration Statement will have the same rights to contribution as the Company,
subject in each case to the provisions hereof. Any party entitled to
contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 9(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 9(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 9(c) hereof, no
party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 9(c) hereof.

10.  Representations and Agreements to Survive Delivery.  The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of Cowen, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Shares
and payment therefor or (iii) any termination of this Agreement.

11.  Termination.

(a) Cowen shall have the right by giving notice as hereinafter specified at any
time to terminate this Agreement if (i) any Material Adverse Change, or any
development that could reasonably be expected to result in a Material Adverse
Change has occurred that, in the reasonable judgment of Cowen, may materially
impair the ability of Cowen to sell the Shares hereunder, (ii)



 

--------------------------------------------------------------------------------

 

the Company shall have failed, refused or been unable to perform any agreement
on its part to be performed hereunder; or (iii) any other condition of Cowen’s
obligations hereunder is not fulfilled, or (iv), any suspension or limitation of
trading in the Shares or in securities generally on Nasdaq shall have
occurred.  Any such termination shall be without liability of any party to any
other party except that the provisions of Section 7(g) (Expenses), Section 9
(Indemnification and Contribution), Section 10 (Representations and Agreements
to Survive Delivery), Section 16 (Applicable Law; Consent to Jurisdiction) and
Section 17 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination. If Cowen elects to terminate this Agreement as
provided in this Section 11(a), Cowen shall provide the required notice as
specified in Section 12 (Notices).

(b) In the case of any purchase by Cowen pursuant to a Terms Agreement, the
obligations of Cowen pursuant to such Terms Agreement shall be subject to
termination by Cowen at any time prior to or at the Principal Settlement Date if
(A) since the time of execution of the Terms Agreement or the respective dates
as of which information is given in the Registration Statement or the
Prospectus, (i) there has been any Material Adverse Change or material change in
the senior management of the Company, whether or not arising in the ordinary
course of business; or (ii) there has occurred any outbreak or escalation of
hostilities or other national or international calamity or crisis or change in
economic, political or other conditions, the effect of which on the United
States or international financial markets is such as to make it, in Cowen’s
judgment, impracticable to market the Shares or enforce contracts for the sale
of the Shares; or (iii) if trading in any securities of the Company has been
suspended by the Commission or by the Nasdaq, or if trading generally on the
Nasdaq over-the-counter market or the New York Stock Exchange has been suspended
(including an automatic halt in trading pursuant to market-decline triggers,
other than those in which solely program trading is temporarily halted), or
limitations on prices for trading (other than limitations on hours or numbers of
days of trading) have been fixed, or maximum ranges for prices for securities
have been required, by such exchange or FINRA or the over-the-counter market or
by order of the Commission or any other governmental authority; or (iv) if there
has been any downgrade in the rating of any of the Company’s debt securities or
preferred stock by any “nationally recognized statistical rating organization”
(as defined under Section 3(a)(62) of the Exchange Act); or (v) any federal,
state, local or foreign statute, regulation, rule or order of any court or other
governmental authority has been enacted, published, decreed or otherwise
promulgated which, in the opinion of Cowen, would reasonably be expected to
result in a Material Adverse Change; or (vi) any action has been taken by any
federal, state, local or foreign government or agency in respect of its monetary
or fiscal affairs which, in the opinion of Cowen, would reasonably be expected
to have a material adverse effect on the securities markets in the United
States. If Cowen elects to terminate its obligations pursuant to this Section
11(b), the Company shall be notified promptly in writing.

(c) The Company shall have the right, by giving three (3) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement.  Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.

(d) Cowen shall have the right, by giving three (3) days’ notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement.  Any



 

--------------------------------------------------------------------------------

 

such termination shall be without liability of any party to any other party
except that the provisions of Section 7(g), Section 9, Section 10, Section 16
and Section 17 hereof shall remain in full force and effect notwithstanding such
termination.

(e) Unless earlier terminated pursuant to this Section 11, this Agreement shall
automatically terminate upon the issuance and sale of all of the Shares through
Cowen on the terms and subject to the conditions set forth herein; provided that
the provisions of Section 7(g), Section 9, Section 10, Section 16 and Section 17
hereof shall remain in full force and effect notwithstanding such termination.

(f) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c), (d), or (e) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g), Section 9,
Section 10, Section 16 and Section 17 shall remain in full force and effect.

(g) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by Cowen or the Company, as the case may be. If such termination shall
occur prior to the Settlement Date for any sale of Shares, such Shares shall
settle in accordance with the provisions of this Agreement.

12.  Notices.  All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement or
any Terms Agreement shall be in writing, unless otherwise specified in this
Agreement, and if sent to Cowen, shall be delivered to Cowen at Cowen and
Company, LLC, 599 Lexington Avenue, New York, NY 10022, Attention:  General
Counsel, email: Bradley.friedman@cowen.com; or if sent to the Company, shall be
delivered to Molecular Templates, Inc., Harborside 5, 185 Hudson Street, Suite
1510 Jersey City, NJ 07311 Attention: Megan Filoon, Fax: +1 862-240-1617, email
megan.filoon@mtem.com. Each party to this Agreement may change such address for
notices by sending to the parties to this Agreement written notice of a new
address for such purpose.  Each such notice or other communication shall be
deemed given (i) when delivered personally or by verifiable facsimile
transmission (with an original to follow) on or before 4:30 p.m., New York City
time, on a Business Day (as defined below), or, if such day is not a Business
Day on the next succeeding Business Day, (ii) on the next Business Day after
timely delivery to a nationally-recognized overnight courier and (iii) on the
Business Day actually received if deposited in the U.S. mail (certified or
registered mail, return receipt requested, postage prepaid). For purposes of
this Agreement, “Business Day” shall mean any day on which the Nasdaq and
commercial banks in the City of New York are open for business.

13.  Successors and Assigns.  This Agreement and any Terms Agreement shall inure
to the benefit of and be binding upon the Company and Cowen and their respective
successors and the affiliates, controlling persons, officers and directors
referred to in Section 9 hereof. References to any of the parties contained in
this Agreement or any Terms Agreement shall be deemed to include the successors
and permitted assigns of such party. Nothing in this Agreement or any Terms
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement or any such Terms Agreement, except as expressly provided in this



 

--------------------------------------------------------------------------------

 

Agreement or such Terms Agreement. Neither party may assign its rights or
obligations under this Agreement or any Terms Agreement without the prior
written consent of the other party; provided, however, that Cowen may assign its
rights and obligations hereunder or under any Terms Agreement to an affiliate of
Cowen without obtaining the Company’s consent.

14.  Adjustments for Share Splits.  The parties acknowledge and agree that all
share-related numbers contained in this Agreement or any Terms Agreement shall
be adjusted to take into account any share split, share dividend or similar
event effected with respect to the Common Stock.

15.  Entire Agreement; Amendment; Severability.  This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto), together with any Terms Agreement, constitutes the entire agreement and
supersedes all other prior and contemporaneous agreements and undertakings, both
written and oral, among the parties hereto with regard to the subject matter
hereof. Neither this Agreement, nor any Terms Agreement, nor any term hereof may
be amended except pursuant to a written instrument executed by the Company and
Cowen.  In the event that any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable as written by a court of competent jurisdiction, then such
provision shall be given full force and effect to the fullest possible extent
that it is valid, legal and enforceable, and the remainder of the terms and
provisions herein shall be construed as if such invalid, illegal or
unenforceable term or provision was not contained herein, but only to the extent
that giving effect to such provision and the remainder of the terms and
provisions hereof shall be in accordance with the intent of the parties as
reflected in this Agreement and any Terms Agreement.

16.  Applicable Law; Consent to Jurisdiction. This Agreement and any Terms
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the principles of conflicts of
laws. Each party hereby irrevocably submits to the non-exclusive jurisdiction of
the state and federal courts sitting in the City of New York, borough of
Manhattan, for the adjudication of any dispute hereunder or in connection with
any transaction contemplated hereby or by any Terms Agreement, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper.  Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
(certified or registered mail, return receipt requested) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

17.  Waiver of Jury Trial.  The Company and Cowen each hereby irrevocably waives
any right it may have to a trial by jury in respect of any claim based upon or
arising out of this Agreement, any Terms Agreement or any transaction
contemplated hereby or thereby.

18.  Absence of Fiduciary Relationship.  The Company acknowledges and agrees
that:

(a) Cowen has been retained solely to act as an arm’s length contractual
counterparty to the Company in connection with the sale of the Shares
contemplated hereby and any Terms



 

--------------------------------------------------------------------------------

 

Agreement and that no fiduciary, advisory or agency relationship between the
Company and Cowen has been created in respect of any of the transactions
contemplated by this Agreement or any Terms Agreement, irrespective of whether
Cowen has advised or is advising the Company on other matters;

(b) the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement or any Terms Agreement;

(c) the Company has been advised that Cowen and its affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company and that Cowen has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and

(d) the Company waives, to the fullest extent permitted by law, any claims it
may have against Cowen, for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that Cowen shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, partners, employees or creditors of the Company.

19.  Counterparts.  This Agreement and any Terms Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery of an
executed Agreement or any Terms Agreement by one party to the other may be made
by facsimile or electronic transmission.

 

 

[Remainder of Page Intentionally Blank]

 



 

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth the understanding between the Company and
Cowen, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Cowen.  

Very truly yours,

 

COWEN AND COMPANY, LLC

 

 

By:/s/ Michael Murphy

Name:Michael Murphy

Title:Managing Director

 

 

 

ACCEPTED as of the date

first-above written:

 

MOLECULAR TEMPLATES, INC.

 

 

By:/s/ Eric E. Poma, Ph.D.

Name:Eric E. Poma, Ph.D.

Title:Chief Executive Officer and

Chief Scientific Officer

 

 



 

--------------------------------------------------------------------------------

 

SCHEDULE 1

form of PLACEMENT NOTICE

 

From:

[                              ]

Cc:

[                              ]

To:

[ ]

Subject: Cowen At the Market Offering—Placement Notice

Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Molecular Templates, Inc. (the “Company”), and Cowen and
Company, LLC (“Cowen”) dated August 7, 2020 (the “Agreement”), I hereby request
on behalf of the Company that Cowen sell up to [  ] shares of the Company’s
common stock, par value [____] per share, at a minimum market price of $_______
per share.  Sales should begin on the date of this Notice and shall continue
until [DATE] [all shares are sold].

 

 



 

--------------------------------------------------------------------------------

 

SCHEDULE 2

 

Notice Parties

Company

Eric E. Poma, Ph.D., Chief Executive Officer and Chief Scientific Officer

Adam Cutler, Chief Financial Officer

Megan Filoon, Senior Director, Corporate Counsel

Cowen

Michael J. MurphyManaging Director

William FollisManaging Director




 



--------------------------------------------------------------------------------

 

SCHEDULE 2(b)

 

MOLECULAR TEMPLATES, INC.

[_________________] SHARES


terms AGREEMENT


____, 20__

 

Cowen and Company, LLC

599 Lexington Avenue

New York, NY 10022

Ladies & Gentlemen:

Molecular Templates, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein and in the Sales Agreement,
dated August 7, 2020 (the “Sales Agreement”), between the Company and Cowen and
Company, LLC (“Cowen”), to issue and sell to Cowen the securities specified in
the Schedule hereto (the “Purchased Securities”). Unless otherwise defined
below, terms defined in the Sales Agreement shall have the same meanings when
used herein.

Each of the provisions of the Sales Agreement not specifically related to the
solicitation by Cowen, as agent of the Company, of offers to purchase securities
is incorporated herein by reference in its entirety, and shall be deemed to be
part of this Terms Agreement to the same extent as if such provisions had been
set forth in full herein. Each of the representations, warranties and agreements
set forth therein shall be deemed to have been made as of the date of this Terms
Agreement and the Settlement Date set forth in the Schedule hereto.

An amendment to the Registration Statement or a supplement to the Prospectus, as
the case may be, relating to the Purchased Securities, in the form heretofore
delivered to Cowen, is now proposed to be filed with the Commission.

Subject to the terms and conditions set forth herein and in the Sales Agreement
which are incorporated herein by reference, the Company agrees to issue and sell
to Cowen, and Cowen agrees to purchase from the Company, the Purchased
Securities at the time and place and at the purchase price set forth in the
Schedule hereto.

 

 

 

 

 

 



 



--------------------------------------------------------------------------------

 

 

Notwithstanding any provision of the Sales Agreement or this Terms Agreement to
the contrary, the Company consents to Cowen trading in the Common Stock for
Cowen’s own account and for the account of its clients at the same time as sales
of the Purchased Securities occur pursuant to this Terms Agreement.

 

If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, whereupon this Terms Agreement, including
those provisions of the Sales Agreement incorporated herein by reference, shall
constitute a binding agreement between Cowen and the Company.

 

 

 

MOLECULAR TEMPLATES, INC.

 

 

 

By: _______________________________

Name:

 

 

Title:

 

 

 

Accepted and agreed as of

the date first above written:

COWEN AND COMPANY, LLC

 

 

 

By: ______________________

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 






 



--------------------------------------------------------------------------------

 

Schedule to Terms Agreement

Title of Purchased Securities:

Common Stock, par value $0.001 per share

Number of Shares of Purchased Securities:

[●] Shares

Purchase Price Payable by Cowen:

$[●] per Share

Method of and Specified Funds for Payment of Purchase Price:

[By wire transfer to a bank account specified by the Company in same day funds.]

Method of Delivery:

[To Cowen’s account, or the account of Cowen’s designee, at The Depository Trust
Company via DWAC in return for payment of the purchase price.]

Settlement Date:

[●], 20[●]

Closing Location:

[●]

Documents to be Delivered:

The following documents referred to in the Sales Agreement shall be delivered on
the Settlement Date as a condition to the closing for the Purchased Securities
(which documents shall be dated on or as of the Settlement Date and shall be
appropriately updated to cover any Permitted Free Writing Prospectuses and any
amendments or supplements to the Registration Statement, the Prospectus, any
Permitted Free Writing Prospectuses and any documents incorporated by reference
therein):

 

 

(1) the opinion and negative assurance letter referred to in Section 8(e);

(2) the opinion and negative assurance letter referred to in Section 8(f)

(3) the “comfort letter” referred to in Section 8(h);

(4) the representation certificate referred to in Section 8(i);

(5) the secretary’s certificate referred to in Section 8(j) and

 

(6) such other documents as Cowen shall reasonably request.

 

 

Time of sale: [●] [a.m./p.m.] (New York City time) on [●], [●]



 



--------------------------------------------------------------------------------

 

Time of sale information:

 

•

 

The number of shares of Purchased Securities set forth above.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 






 



--------------------------------------------------------------------------------

 

SCHEDULE 3

 

Compensation

Cowen shall be paid compensation equal to 3% of the gross proceeds from the
sales of Shares in an Agency Transaction pursuant to the terms of this
Agreement.

 

 

 






 



--------------------------------------------------------------------------------

 

Exhibit 7(m)

 

 

 

OFFICER CERTIFICATE

 

 

The undersigned, the duly qualified and elected _______________________, of
Molecular Templates, Inc. (the “Company”), a Delaware corporation, does hereby
certify in such capacity and on behalf of the Company, pursuant to Section 7(m)
of the Sales Agreement dated August 7, 2020 (the “Sales Agreement”) between the
Company and Cowen and Company, LLC, that to the best of the knowledge of the
undersigned.

 

(i)

The representations and warranties of the Company in Section 6 of the Sales
Agreement (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Change, are true and correct on and as of the date hereof with
the same force and effect as if expressly made on and as of the date hereof,
except for those representations and warranties that speak solely as of a
specific date and which were true and correct as of such date, and (B) to the
extent such representations and warranties are not subject to any qualifications
or exceptions, are true and correct in all material respects as of the date
hereof as if made on and as of the date hereof with the same force and effect as
if expressly made on and as of the date hereof except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date; and

(ii)

The Company has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied pursuant to the Sales Agreement at or prior to
the date hereof.

 

 

 

 

By:

Name:

Title:

 

 

Date:

 



 

